DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-15 were previously presented.  Claims 1, 8, 10, and 13-15 are amended.  Claims 5, 9, 11, and 12 are newly cancelled.  Claims 1-4, 6-8, 10, and 13-15 are now pending.
Applicant argues, regarding the 35 USC 112(b) rejections, that the specification describes hardware (i.e. processing circuitry) to implement the modules.  However, this is not sufficient to resolve the issue.  See MPEP §2181: “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.” This section further clarifies that “Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer.”  Even with applicant’s response highlighting ¶64 of the specification, there does not appear to be a description of any algorithm for these modules.  In view of this, the 35 USC 112(b) rejections are maintained.  Examiner recommends revising the claims to avoid invoking 35 USC 112(f) to obviate this issue.
Applicant’s amendments to claims 13-15 have resolved the 35 USC 101 rejections of these claims by clarifying that the object is a physical object (thereby avoiding an interpretation where the object could be a virtual data structure).  This directs the claims to the statutory category invention of an article of manufacture.  The 35 USC 101 rejections of claims 13-15 are therefore withdrawn.
Applicant argues that generating control instructions and generating the object provides a practical application step, which is agreed – the claims now recite actually producing the object, and recite how this is done (how the control instructions to produce such an object are generated and then used).  Unlike the prior dependent claims that were rejected, the amended language is clear that an actual object is being produced by specifying that it is produced by additive manufacturing.  The claims are now eligible as argued by applicant, and the 35 USC 101 rejections of claims 1-12 are therefore withdrawn.
Applicant argues that the claim limitation of “and wherein at least one of the first segment and the second segment is defined in a region of the virtual build volume lying outside the object” is not disclosed by the cited reference.  Applicant’s argument relies upon an overly narrow interpretation of the claim language that is not commensurate in scope with the actual language used.  The claims do not require that the “object” comprise the entirety of the material to be deposited by the additive manufacturing system.  Interpreting the core region of Fig. 9 to be the object is both valid and falls within the scope of the claim language.  The volume outside the object would then be the outer envelope region (see e.g. Fig. 9E, where regions 904 and 908 could be the object, which itself surrounds void 902, and region 906 could be region outside of the object, which is still made deposited by additive manufacturing, albeit different material).  In view of this analysis, the argument is respectfully not persuasive.  The citation previously provided for claim 5 is applicable to claim 1 as amended.  A summary of this rationale has been placed near this citation in the rejection below to improve clarity.
Applicant argues that the thin parts of Levy are not a positional based property, arguing that “Levy describes layers that only have envelope regions due to their thickness”.  This limitation was previously presented in claim 7 with slightly different language.  The claim language for claim 7 recites: “determining the number of segments within a virtual build volume comprising a portion of the object based on a position of the portion in the object.”  This invokes antecedent basis to features of claim 1 that are not present in claim 13, which does not provide for any determining of the number of segments.  Regardless of this issue, the citation previously provided for claim 7 was to Levy, ¶161, “for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some embodiments, one or more layers do not include a region with core thermo-mechanical properties and comprise only a region with shell thermo-mechanical properties. These embodiments are particularly useful when the structure has one or more thin parts; examiner notes that "thin parts" such as in Fig. 11 is a positional based property”.  Applicant’s argument ignores the citation of Fig. 11, which illustrates that the positions of features in the object are highly relevant to this determination – see the description of Fig. 11 in ¶171, “regions marked by dashed circles are devoid of core 902.”  Note that the shell only region is positionally dependent (the dashed circles) for the object.  Further, applicant’s argument that because thin parts is interpreted to be an appearance property for claim 6’s rejection misconstrues this feature by implying that a property cannot both be appearance and positional based, which is not reasonable. The appearance of an object is based on the position of its features, and thus many features fall within the scope of both position and appearance based.  In view of this, the argument is respectfully not persuasive.  As claim 13’s amended language is slightly different than claim 7 and it is unclear due to lacking antecedent basis, additional citations have been provided to enhance clarity.
In view of the above, the grounds of rejection under 35 USC 102 are maintained.

Claim Objections
Claim 13 is objected to because of the following informalities:  The claim recites “and wherein determining the number of nested peripheral portions within the first segment is based on a position of the nested peripheral portions in the physical object.”  This appears to invoke antecedent basis to a determining step, however, no prior step of “determining the number …” is present.  It is therefore not clear what this is referring to.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an object segmentation module to (claim 10)
a model assessment module to (claim 10)
a control instruction module to (claim 10)
an object generation apparatus to (claim 10)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations:
an object segmentation module to (claim 10)
a model assessment module to (claim 10)
a control instruction module to (claim 10)
an object generation apparatus to (claim 10)
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not provide the algorithm required for these features, as the MPEP 2181 notes that an algorithm requires “a finite sequence of steps” (note the plural in steps) and a plurality of steps for each module cannot be found in the specification. Therefore, claims 10 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levy (US 20200016822 A1).
Regarding Claim 1:
Levy teaches:
receiving, at a processor, a data model of an object to be generated in additive manufacturing, the data model comprising object property data; and (¶175 The present embodiments thus provide a method of layerwise fabrication of a three-dimensional object, in which for each of at least a few (e.g., at least two or at least three or at least 10 or at least 20 or at least 40 or at least 80) of the layers or all the layers, a building material comprising two or more modeling formulations is dispensed)
deriving, by the processor, for a virtual build volume comprising at least a portion of the object, a segmentation of the virtual build volume into a plurality of nested segments, (¶156 The structure typically comprises a layered core which is at least partially coated by one or more layered shells such that at least one layer of the core engages the same plane with a layer of at least one of the shells; Fig. 9A; ¶160-161 The shell and core of structure 60 are shown at 64 and 66, respectively ...  each of layers 62 has an envelope region. Namely, each layer in FIGS. 9A and 9B contributes both to the core and to the shell. However, this need not necessarily be the case)
wherein a first segment is associated with first object generation parameters and a second segment is associated with second, different, object generation parameters and (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)
wherein deriving the segmentation comprises determining a number of nested segments to be derived based on at least one of a geometry of the object and an intended object property. (¶138 the ability to select curable materials or combinations of curable materials from a given number of materials and define desired combinations of the selected curable materials and their properties. According to the present embodiments, the spatial locations of the deposition of each curable material or combinations of curable materials with the layer is defined, either to effect occupation of different three-dimensional spatial locations by different materials or different combinations of materials, or to effect occupation of substantially the same three-dimensional location or adjacent three-dimensional locations by two or more different curable materials or different combinations of curable materials so as to allow post deposition spatial combination of the materials within the layer, thereby to form a composite material at the respective location or locations.; ¶140 enable the deposition of a broad range of material combinations, and the fabrication of an object which may consist of multiple different combinations of materials, in different parts of the object, according to the properties desired to characterize each part of the object.; ¶161 for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some embodiments, one or more layers do not include a region with core thermo-mechanical properties and comprise only a region with shell thermo-mechanical properties. These embodiments are particularly useful when the structure has one or more thin parts; ¶174  Specifically, the number of layers in stacks 912 and 922 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of outer envelope region 906)
and wherein at least one of the first segment and the second segment is defined in a region of the virtual build volume lying outside the object (examiner notes that the "object" could be arbitrarily defined to include or exclude any number of layers of the model, and as such the layers illustrated in Fig.9 (Especially Fig.9E and F) would fall within the scope of this language as inner envelope region 904 can be defined as "the object" and outer envelope region 906 can be defined as volume outside "the object".  See previously cited ¶171 one or more layers do not include a core region and comprise only envelope regions. These embodiments are particularly useful when the structure has one or more thin parts, wherein the layers forming those parts of the structure are preferably devoid of a core region. A representative example of such a structure is illustrated in FIG. 11, in which regions marked by dashed circles are devoid of core 902.)
generating additive manufacturing control instructions from the nested segments, (¶3 translating the result into two-dimensional position data and feeding the data to control equipment which manufacture a three-dimensional structure in a layerwise manner.; ¶8 The printing system may further include a controller, such as a microprocessor to control the printing process, including the movement of the printing head according to a pre-defined scanning plan (e.g., a CAD configuration converted to a Stereo Lithography (STL) format and programmed into the controller))
wherein the additive manufacturing control instructions for each segment are generated using different processing parameters. (¶109 digital data pertaining to fabrication instructions based on computer object data, e.g., a CAD configuration represented on a computer readable medium in a form of a Standard Tessellation Language (STL) format or the like.; see also ¶277-279 the first and second formulations are characterized by ... The selection of the characteristic parameter(s) can be achieved, for example, by a look-up table having a plurality of entries, each including a value indicative of the damping (e.g., the tangent of the phase 6) and a corresponding parameter or set of parameters; ¶281-291 describe various parameters)

Regarding Claim 2:
Levy teaches:
determining, for a first slice of the virtual build volume, a first segmentation into nested segments; (¶174  Specifically, the number of layers in stacks 912 and 922 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of outer envelope region 906)
determining for a second slice of the virtual build volume, a second segmentation into nested segments; (¶174 the number of layers in stacks 914 and 924 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of inner envelope region 904 as measured in the plane of layer 62 and perpendicularly to the surface of structure 60)
wherein the first segmentation is generated independently of the second segmentation. (examiner notes that the methodology set forth in ¶174 of the reference falls within the scope of independently generating the two, as they use different properties)

Regarding Claim 3:
Levy teaches:
wherein each slice models an integer number of layers of the object to be generated in a layer-by-layer additive manufacturing process. (¶174 For clarity of presentation, FIG. 9F shows a single layer for each of layers 912, 914, 918, 922, 924 and 928, however, this need not necessarily be the case, since, for some applications, at least one of these layers is embodied as a stack of layers ...)

Regarding Claim 4:
Levy teaches:
segmenting the virtual build volume into at least three virtual segments, (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)
wherein a third segment is associated with third object generation parameters. (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)

Regarding Claim 6:
Levy teaches:
wherein determining the number of nested segments is based on an intended object property comprising at least one of: an intended object strength; an intended object appearance; and an intended object function. (¶161 for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some embodiments, one or more layers do not include a region with core thermo-mechanical properties and comprise only a region with shell thermo-mechanical properties. These embodiments are particularly useful when the structure has one or more thin parts; examiner notes that "thin parts" is an intended appearance)

Regarding Claim 7:
Levy teaches:
determining the number of segments within a virtual build volume comprising a portion of the object based on a position of the portion in the object. (¶161 for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some embodiments, one or more layers do not include a region with core thermo-mechanical properties and comprise only a region with shell thermo-mechanical properties. These embodiments are particularly useful when the structure has one or more thin parts; examiner notes that "thin parts" such as in Fig. 11 is a positional based property)

Regarding Claim 8:
Levy teaches:
generating additive manufacturing control instructions from the nested segments, (¶3 translating the result into two-dimensional position data and feeding the data to control equipment which manufacture a three-dimensional structure in a layerwise manner.; ¶8 The printing system may further include a controller, such as a microprocessor to control the printing process, including the movement of the printing head according to a pre-defined scanning plan (e.g., a CAD configuration converted to a Stereo Lithography (STL) format and programmed into the controller))
wherein the additive manufacturing control instructions for each segment are generated using different processing parameters. (¶109 digital data pertaining to fabrication instructions based on computer object data, e.g., a CAD configuration represented on a computer readable medium in a form of a Standard Tessellation Language (STL) format or the like.; see also ¶277-279 the first and second formulations are characterized by ... The selection of the characteristic parameter(s) can be achieved, for example, by a look-up table having a plurality of entries, each including a value indicative of the damping (e.g., the tangent of the phase 6) and a corresponding parameter or set of parameters; ¶281-291 describe various parameters)

Regarding Claim 9:
Levy teaches:
generating an object using additive manufacturing based on the control instructions. (¶3 translating the result into two-dimensional position data and feeding the data to control equipment which manufacture a three-dimensional structure in a layerwise manner.)

Regarding Claim 10:
Levy teaches:
processing circuitry, the processing circuitry comprising: (¶70 are performed by a data processor)
an object segmentation module to represent a virtual build volume comprising (¶175 The present embodiments thus provide a method of layerwise fabrication of a three-dimensional object, in which for each of at least a few (e.g., at least two or at least three or at least 10 or at least 20 or at least 40 or at least 80) of the layers or all the layers, a building material comprising two or more modeling formulations is dispensed)
an object to be generated in additive manufacturing as a plurality of nested segments, (¶156 The structure typically comprises a layered core which is at least partially coated by one or more layered shells such that at least one layer of the core engages the same plane with a layer of at least one of the shells; Fig. 9A; ¶160-161 The shell and core of structure 60 are shown at 64 and 66, respectively ...  each of layers 62 has an envelope region. Namely, each layer in FIGS. 9A and 9B contributes both to the core and to the shell. However, this need not necessarily be the case)
wherein a first segment is associated with first object generation parameters and a second segment is associated with second, different, object generation parameters; and (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)
and wherein at least one of the first segment and the second segment is defined in a region of the virtual build volume lying outside the object; (examiner notes that the "object" could be arbitrarily defined to include or exclude any number of layers of the model, and as such the layers illustrated in Fig.9 (Especially Fig.9E and F) would fall within the scope of this language as inner envelope region 904 can be defined as "the object" and outer envelope region 906 can be defined as volume outside "the object".  See previously cited ¶171 one or more layers do not include a core region and comprise only envelope regions. These embodiments are particularly useful when the structure has one or more thin parts, wherein the layers forming those parts of the structure are preferably devoid of a core region. A representative example of such a structure is illustrated in FIG. 11, in which regions marked by dashed circles are devoid of core 902.)
a model assessment module to determine, from data relating to the object, a number of segments to be formed by the object segmentation module. (¶138 the ability to select curable materials or combinations of curable materials from a given number of materials and define desired combinations of the selected curable materials and their properties. According to the present embodiments, the spatial locations of the deposition of each curable material or combinations of curable materials with the layer is defined, either to effect occupation of different three-dimensional spatial locations by different materials or different combinations of materials, or to effect occupation of substantially the same three-dimensional location or adjacent three-dimensional locations by two or more different curable materials or different combinations of curable materials so as to allow post deposition spatial combination of the materials within the layer, thereby to form a composite material at the respective location or locations.; ¶140 enable the deposition of a broad range of material combinations, and the fabrication of an object which may consist of multiple different combinations of materials, in different parts of the object, according to the properties desired to characterize each part of the object.; ¶161 for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some embodiments, one or more layers do not include a region with core thermo-mechanical properties and comprise only a region with shell thermo-mechanical properties. These embodiments are particularly useful when the structure has one or more thin parts; ¶174  Specifically, the number of layers in stacks 912 and 922 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of outer envelope region 906)
a control instruction module to generate control instructions for generating a physical object,  (¶3 translating the result into two-dimensional position data and feeding the data to control equipment which manufacture a three-dimensional structure in a layerwise manner.; ¶8 The printing system may further include a controller, such as a microprocessor to control the printing process, including the movement of the printing head according to a pre-defined scanning plan (e.g., a CAD configuration converted to a Stereo Lithography (STL) format and programmed into the controller))
wherein the generation of control instructions by the control instruction module uses the associated object generation parameters for each segment; and (¶109 digital data pertaining to fabrication instructions based on computer object data, e.g., a CAD configuration represented on a computer readable medium in a form of a Standard Tessellation Language (STL) format or the like.; see also ¶277-279 the first and second formulations are characterized by ... The selection of the characteristic parameter(s) can be achieved, for example, by a look-up table having a plurality of entries, each including a value indicative of the damping (e.g., the tangent of the phase 6) and a corresponding parameter or set of parameters; ¶281-291 describe various parameters)
an object generation apparatus to generate the object according to the control instructions. (¶3 translating the result into two-dimensional position data and feeding the data to control equipment which manufacture a three-dimensional structure in a layerwise manner.)

Regarding Claim 13:
Levy teaches:
a first region and a second region, (Figs. 9 and 11 illustrate an object with multiple regions)
wherein each of the first region and the second region comprises a core portion and a number of nested peripheral portions, (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)
the core portion of the regions comprising fused material having a first composition, and (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)
each peripheral portion comprising a fused material having a different composition; (¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation)
wherein number of nested peripheral portions in the first region is different from a number of nested peripheral portions of the second region. (¶161 for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some embodiments, one or more layers do not include a region with core thermo-mechanical properties and comprise only a region with shell thermo-mechanical properties. These embodiments are particularly useful when the structure has one or more thin parts; ¶174  Specifically, the number of layers in stacks 912 and 922 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of outer envelope region 906)
and wherein determining the number of nested peripheral portions within the first segment is based on a position of the nested peripheral portions in the physical object. (examiner notes that this would include analyzing whether areas fall within inner or outer envelopes, which is disclosed by the reference: ¶164 Core region 902 preferably comprises a combination of at least two modeling formulations; ¶167 Inner envelope region 904 is preferably made of a single modeling formulation, for example, the first modeling formulation ... Outer envelope region 906 is preferably made of ... the second modeling formulation; see also ¶161 for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some embodiments, one or more layers do not include a region with core thermo-mechanical properties and comprise only a region with shell thermo-mechanical properties. These embodiments are particularly useful when the structure has one or more thin parts; examiner notes that "thin parts" such as in Fig. 11 is a positional based property)

Regarding Claim 14:
Levy teaches:
the first and second regions are parallel planar slices of the object. (¶174  Specifically, the number of layers in stacks 912 and 922 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of outer envelope region 906 … the number of layers in stacks 914 and 924 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of inner envelope region 904 as measured in the plane of layer 62 and perpendicularly to the surface of structure 60)

Regarding Claim 15:
Levy teaches:
the first region comprises an object feature of a first volume and (Figs. 9 and 11 illustrate an object with multiple regions; ¶161)
the second regions comprises an object feature of a second volume which is smaller than the first volume and (Figs. 9 and 11 illustrate an object with multiple regions; ¶161)
the number of nested peripheral portions is higher in the first region than in the second region. (¶161 for some applications, it may be desired to have the core exposed to the environment in some regions. In these applications, at least some of the layers do not include an envelope region …  In some embodiments, one or more layers do not include a region with core thermo-mechanical properties and comprise only a region with shell thermo-mechanical properties. These embodiments are particularly useful when the structure has one or more thin parts; ¶174  Specifically, the number of layers in stacks 912 and 922 is preferably selected such that the overall thickness of these stacks along the build direction is approximately the same (e.g., within 10%) as the thickness of outer envelope region 906)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/Primary Examiner, Art Unit 2147